Mr. Justice del Toro
delivered the opinion of the court’
The information in this case, in so far as pertinent, reads as follows:
“On or about March 29, 1915, the said Mariano Martínez Arezo wilfully and maliciously had carnal knowledge of Maria Beltran, a girl under fourteen years of age, in Santuree, which forms part of the Judicial District of San Juan.”
The case went to trial and the defendant was convicted and sentenced to two years in the penitentiary for the crime of attempted rape. He moved for a new trial on the ground that several errors had been committed and his motion was overruled. Thereupon he appealed to this court from the order refusing a new trial and from the judgment.
*210'We are unable to consider some of the alleged errors because no statement of the case lias been filed and the others are unimportant, but after examining the information we rare constrained to reverse the judgment appealed from, because, in accordance with the principles laid down in the recent ease of People v. Cortés, we are forced to the conclusion that the information in the present case failed to set up one of the essential elements of the crime charged, namety, that the victim was not the wife of the accused.
Therefore, the judgment should be reversed and the case dismissed without prejudice to further action in accordance with law.

Reversed without prejudice.

Justices Wolf and Hutchison concurred.
Chief Justice Hernandez and Justice Aldrey dissented.